Citation Nr: 0629967	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  03-32 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for a right knee meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from April 1951 to 
October 1955.  Subsequently, he served in the United States 
Air Force Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.


FINDING OF FACT

The veteran's right knee meniscectomy is manifested by 
degenerative joint disease, effusion, pain, tenderness, and 
locking, with range of motion from -5 to 100 degrees; 
instability and subluxation are not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee meniscectomy have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010, 5256-
5261 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In this regard, October 2001 and 
January 2005 letters notified the veteran that, in order to 
establish entitlement to an increased rating, the evidence 
must show that his service-connected disability had increased 
in severity.  The Board notes that the October 2001 letter 
was sent to the veteran prior to the February 2002 rating 
decision, thus making VCAA notice timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The October 2001 letter also explained the veteran's role in 
the claims process and asked him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
October 2001 letter essentially notified, and the January 
2005 letter expressly notified, the veteran of the need to 
submit all evidence in his possession that is pertinent to 
his claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held, inter alia, that the VCAA notice 
must include notice regarding an effective date.

While the veteran was provided notice regarding the 
disability rating, as was previously mentioned, the veteran 
was not provided any notice regarding the effective date for 
the award of an increased evaluation.  However, since the 
Board is denying the veteran's claim for an increased rating, 
the issue of notice regarding an effective date is rendered 
moot.

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

B. Duty to Assist

VA has also fulfilled its duty to assist in making reasonable 
efforts to identify and obtain relevant records in support of 
the veteran's claims and providing a VA examination.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i).  The 
veteran's VA treatment records and private treatment records 
from Dr. AS are of record.  The veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding his claim.  The veteran was afforded 
VA examinations in January 2002 and January 2005.  The 
examination reports contain findings pertinent to the 
evaluation of the veteran's service-connected right knee 
disability under governing law and regulations.  The veteran 
has not submitted medical evidence that suggests his 
disability has worsened significantly since January 2005, the 
time of his last VA examination.  Nor has he contended that 
the VA examinations, when considered together with all the 
evidence, are inadequate for rating purposes.  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to evaluate the veteran's increased 
rating claim, and further examination is not necessary.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2005).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

In an increased rating case the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of 
disability evaluation is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior in 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5010 provides that traumatic arthritis is 
rated under Diagnostic Code 5003, pertinent to degenerative 
arthritis.  Under Diagnostic Code 5003, arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003.  The normal range of knee motion is 140 degrees of 
flexion and zero degrees of extension.  38 C.F.R. § 4.71, 
Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent evaluation where flexion of 
the leg is only limited to 60 degrees.  For a 10 percent 
evaluation, flexion must be limited to 45 degrees.  A 20 
percent evaluation is warranted where flexion is limited to 
30 degrees.  A 30 percent evaluation may be assigned where 
flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation 
where extension of the leg is limited to five degrees.  A 10 
percent evaluation requires extension limited to 10 degrees.  
A 20 percent evaluation is warranted where extension is 
limited to 15 degrees.  A 30 percent evaluation may be 
assigned where the evidence shows extension limited to 20 
degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees, a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for a 10 percent evaluation 
where there is slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation is assigned where there 
is moderate recurrent subluxation or lateral instability, and 
a 30 percent evaluation where there is severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted 
for dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a noncompensable evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  If a veteran does not meet the 
criteria for a noncompensable rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997).  If a rating is assigned under the 
provisions for other knee impairment (38 C.F.R. § 4.71a, 
Diagnostic Code 5257) a separate 10 percent rating may be 
assigned where some limitation of motion, albeit 
noncompensable, has been demonstrated.  See VAOPGCPREC 9-98 
(August 14, 1998), published at 63 Fed. Reg. 56,704 (1998).

In contrast, separate evaluations may not be assigned when a 
knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5259 and the veteran also has limitation of knee motion 
due to arthritis.  VA's General Counsel has held that 
limitation of motion is a relevant consideration under 
Diagnostic Code 5259 because removal of semilunar cartilage 
(or meniscus), although intended to resolve restriction of 
movement, may result in complications that produce loss of 
motion.  VAOPGCPREC 9-98 (1998).

Separate ratings under Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (September 17, 2004), published 
at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  Id.

Diagnostic Code 5256 pertains to knee ankylosis.

The veteran is service-connected for a right knee 
meniscectomy, evaluated as 10 percent disabling pursuant to 
Diagnostic Code 5259, effective June 23, 1978.  The veteran 
contends that he now has degenerative joint disease in his 
right knee and that the overall condition of his right knee 
has worsened over the years.  As such, he claims that he is 
entitled to a disability rating in excess of 10 percent for a 
right knee disability.

Based upon a review of the evidence, the veteran's right knee 
meniscectomy is manifested by degenerative joint disease, 
effusion, pain, tenderness, and locking, with range of motion 
from -5 to 100 degrees.  He does not have ankylosis, 
instability, or subluxation of the knee.

A January 2002 VA examination reflects that the veteran 
injured his right knee during Basic Training, and 
subsequently had part of the medial meniscus removed in 1976.  
The veteran complained of daily pain which became more 
intense with exertion.  A January 2001 VA X-ray indicated 
degenerative joint disease.  The examiner noted that the 
veteran had a normal gait with no instability of the knee 
with drawer movement or rotation.  The right knee had 
extension of -5 degrees and flexion of 125 degrees.  
Examination revealed some 1+ effusion.

The January 2001 VA X-ray results, which provide a diagnosis 
of degenerative joint disease, referred to in the January 
2002 VA examination is of record in the form of a January 
2001 radiology report.

A February 2002 treatment note by Dr. SW indicates tenderness 
of the right knee with flexion past 90 degrees.  Dr. SW also 
noted that the knee had adequate varus valgus and 
anteroposterior stability, and that X-rays indicated moderate 
degenerative arthritis.

The veteran presented for another VA examination in January 
2005 in conjunction with this appeal.  The examination report 
reflects a diagnosis of degenerative joint disease of the 
right knee.  The examiner noted that the veteran reported 
daily pain of four out of ten, with flare-ups two to three 
times a week, as well as increased swelling and locking four 
to five times a week.  Upon examination, the veteran's entire 
right knee was tender, appeared stable, and had extension of 
0 degrees and flexion of 100 degrees.  The examiner noted 
that flexion was painful at the limits; however, there 
appeared to be no additional loss of motion due to pain, 
fatigue, weakness, lack of endurance, incoordination, or 
repetition.

As an initial matter, the Board observes that the veteran has 
been assigned the maximum schedular evaluation under 
Diagnostic Code 5259, namely, a 10 percent rating in 
contemplation of symptomatic removal of semilunar cartilage.  
In the prior final rating decision of January 1984, the RO 
found that such rating contemplated the veteran's knee 
symptomatology of limited flexion of the right knee with pain 
in motion and tenderness on palpation.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another Diagnostic Code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When analyzing the current manifestations of the veteran's 
right knee disability under Diagnostic Codes 5010 and 5256-
5261, the Board finds the evidence does not support an 
increased rating.  The veteran's current rating of 10 percent 
under Diagnostic Code 5259 most accurately reflects the 
veteran's current symptomatology.

Although the veteran does exhibit some of the symptomatology 
associated with Diagnostic Code 5258, such as locking, pain, 
and effusion, this Diagnostic Code cannot apply to the 
veteran's current disability.  As was previously mentioned, 
Diagnostic Code 5258 applies to semilunar dislocated 
cartilage.  The veteran's right knee cartilage was removed 
during his right knee meniscectomy.  Therefore, under no 
circumstances could a Diagnostic Code which applies to 
dislocated cartilage describe the veteran's current 
disability.

Regarding Diagnostic Codes 5003 and 5010, the X-ray evidence 
of record clearly demonstrates that the veteran has 
degenerative joint disease of the right knee.  As indicated 
previously, such Diagnostic Codes provide that arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion.

In contemplation of Diagnostic Codes 5260 and 5261, the 
evidence of record reflects that the veteran has demonstrated 
a limited range of right knee motion, most recently resulting 
in range of motion from 0 to 100 degrees.  Specifically, at 
his January 2002 VA examination, the veteran had a five 
degree loss of extension and a 15 degree loss of flexion.  In 
February 2002, Dr. SW noted that the veteran had tenderness 
with flexion past 90 degrees.  At his most recent January 
2005 VA examination, the veteran had full extension and a 40 
degree loss of flexion.  Under Diagnostic Code 5260, the 
veteran is not entitled to a compensable evaluation as 
flexion is not limited to 60 degrees or less, even when 
considering pain on motion.  See DeLuca, supra.  On the other 
hand, the veteran would be entitled to a 10 percent 
evaluation under Diagnostic Code 5261 as extension was 
limited to -5 degrees in January 2002.  Based on the above 
analysis, however, separate evaluations under Diagnostic 
Codes 5259 and 5261 are prohibited because both related to 
limitation of motion.  See VAOPGCPREC 9-98 (1998).  The 
veteran has already been granted 10 percent under Diagnostic 
Code 5259.

Under Diagnostic Code 5003, if degenerative arthritis is 
established by X-ray findings, yet the veteran's limitation 
of motion is noncompensable under the appropriate diagnostic 
code(s) for the joint(s) involved, a rating of 10 percent is 
applied to each major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by such 
findings as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  As discussed above, the veteran is not 
entitled to a compensable rating under Diagnostic Codes 5260.  
However, flexion is limited to 100 degrees, and there is 
evidence of swelling and painful motion.  Therefore, the 
veteran would be entitled to a 10 percent disability 
evaluation under Diagnostic Code 5010.  However, the veteran 
has already been assigned a 10 percent evaluation under 
Diagnostic Code 5259.  A separate evaluation under Diagnostic 
Code 5010 would constitute pyramiding.  See VAOPGCPREC 9-98 
(1998).

In the August 2006 Informal Hearing Presentation, the 
veteran's representative contends that the Board is not 
precluded from assigning the veteran separate ratings under 
Diagnostic Codes 5259 and 5010.  In support of this 
contention, the representative draws the Board's attention to 
Esteban v. Brown, 6 Vet. App. 259 (1994) and VAOPGCPREC 9-98 
(1998).  However, the Board would point out that both Esteban 
and VAOPGCPREC 9-98 support the opposite conclusion, and the 
veteran cannot receive separate ratings under Diagnostic 
Codes 5259 and 5010.  As was previously mentioned, the VA's 
General Counsel held that Diagnostic Code 5259 (removal of 
the semilunar cartilage) requires consideration of sections 
4.40 and 4.45 because removal of the semilunar cartilage may 
result in complications producing loss of motion.  See 
VAOPGCPREC 9-98 (August 14, 1998).  Similarly, Diagnostic 
Code 5010 also involves consideration of functional loss of 
motion.  Id.  In Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), the Court of Appeals for Veteran's Claims held that 
service connection for distinct disabilities resulting from 
the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Diagnostic Codes 5003, 5010, and 5259 all contemplate 
functional loss of motion in the rating evaluation.  
Therefore, under no circumstances can the Board assign 
separate ratings for 5259 and 5010.  See 38 C.F.R. § 4.14 
(2005); Esteban, supra.  Instead, the Board will consider the 
veteran's symptomatology under all three Diagnostic Codes and 
grant a disability rating based on the maximum allowable 
evaluation.  In the present case, the veteran is entitled to 
no more than a 10 percent disability rating under Diagnostic 
Code 5259 or 5010.

Finally, as the evidence of record fails to demonstrate 
ankylosis, instability, or subluxation, the veteran is not 
entitled to separate or higher ratings under Diagnostic Codes 
5256 or 5257, respectively.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2005), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds that a review of the record, to 
include the medical evidence, otherwise fails to reveal any 
additional functional impairment associated with the 
veteran's right knee disability to warrant consideration of 
alternate rating codes.


ORDER

An increased rating in excess of 10 percent for a right knee 
meniscectomy is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


